MEMORANDUM **
Marvin Raul Rodriguez-Pao, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Rodriguez-Pao’s challenge to the denial of his asylum claim because he failed to exhaust it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
Substantial evidence supports the agency’s adverse credibility determination based on the omission from RodriguezPao’s declaration of his union involvement and his problems with the union, and based on internal inconsistencies in his testimony regarding the dates he was hired and fired. See Li v. Ashcroft, 378 F.3d 959, 962-64 (9th Cir.2004), see also Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir.2005). Rodriguez-Pao failed to adequately explain these discrepancies and omission when given the opportunity, see id. at 1066-67, and they go to the heart of his claim, Chebchoub, 257 F.3d at 1043. Accordingly, Rodriguez-Pao’s withholding of removal claim fails.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.